Citation Nr: 1427910	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  14-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, dated in November 2012 and October 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying issue of entitlement to service connection for a lumbar spine disability and the issue of entitlement to service connection for a bilateral hip disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability was last denied by a rating decision dated in August 1987.  The Veteran did not appeal the denial.

2.  The evidence received since the August 1987 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for a lumbar spine disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a lumbar spine disability has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for a lumbar spine disability in May 1987.  The claim was denied in an August 1987 rating decision.  The Veteran was notified of the denial and his appellate rights by letter dated in August 1987.  The Veteran did not appeal that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a lumbar spine disability may now be considered on the merits only if new and material evidence has been received since the time of the August 1987 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claim for a lumbar spine disability the evidence consisted of the Veteran's service treatment records (STRs) and a VA examination report dated in August 1987.  

The Veteran's STRs reflect that the he sustained a twisting injury to his back while painting in April 1960.  He was assessed with muscle strain and muscle spasms at that time.  He continued to report muscle spasms during a subsequent examination in April 1960 and was placed on light duty for one week.  The Veteran's November 1960 separation examination indicates that an examination of the back revealed a normal clinical evaluation of the spine.  

The August 1987 VA examination report reflects that the Veteran reported low back pain of many years duration.  Following a physical examination, the examiner diagnosed the Veteran with multiple joint arthritis, primarily affecting the weight bearing joints.  No etiology for the diagnosis was provided.

The RO denied the claim in an August 1987 rating decision.  The basis of the denial of the claim was that the muscle strain for which the Veteran was treated in service was acute and transitory with no permanent residuals and unrelated to the diagnosed arthritis.   

The Veteran submitted the current claim to reopen his claim for service connection for a lumbar spine disability in February 2011.  Evidence associated with the claims file since the final prior denial consists of VA treatment reports dated through October 2013, a statement from R. Casey, D.O., and statements of the Veteran.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the Veteran has submitted evidence in the form of a statement from Dr. Casey which suggests that the Veteran's current lumbar spine disability was caused or aggravated by service.  At the time of the final prior denial, there was no etiology opinion linking any lumbar spine disability to the Veteran's period of active duty service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for a lumbar spine disability is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is reopened.   To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a bilateral hip disability can be promulgated.  

As an initial matter, the Board notes that the Veteran has not been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for service connection for a bilateral hip disability.  The Veteran should be specifically informed of the type of information or evidence necessary to substantiate a claim of service connection for a bilateral hip disability, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Veteran claims that he sustained injuries to his back and hips during service in a barge accident.  Specifically, he reported that he was operating an air compressor on a barge for the crane and underwater divers when a second barge struck the barge on which he was stationed with such force that the Veteran was knocked into the water where he sustained injuries to his back and hips.  He noted that he never recovered from the injuries to his hips or spine and has current back and hip disabilities.   

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claims.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded VA examinations to determine the etiology of his claimed lumbar spine and bilateral hip disabilities.  VA examinations should be obtained in order to ascertain the etiology of the claimed lumbar spine and bilateral hip disabilities.  

VA treatment reports dated through October 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2013) are fully satisfied.  38 C.F.R. § 3.159 (2013).  Specifically, the Veteran should be advised of the elements necessary to establish service connection for a bilateral hip disability.  Additionally, the Veteran should be advised which evidence VA would seek to acquire and which information or evidence the Veteran was to submit.  Also, request the Veteran to identify whether there are any other relevant treatment records at any private providers.   

2.  Obtain the Veteran's VA treatment records dated since October 2013.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.  If any other medical records are identified by the Veteran, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

3.  Following completion of the above, schedule the Veteran for an examination of his lumbar spine with an appropriate examiner.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including x-rays, should be obtained.  A complete history should be obtained from the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed lumbar spine disability was caused or aggravated by service.  The examiner must consider the Veteran's lay statements that he injured his lumbar spine during a barge accident in service and his description of continuity of lumbar spine symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Private medical statements from R.D. Casey, DO should be considered and discussed.

4.  Schedule the Veteran for an examination of his bilateral hips with an appropriate examiner.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including x-rays, should be obtained.  A complete history should be obtained from the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral hip disability was caused or aggravated by service.  The examiner must consider the Veteran's lay statements that he injured his hips during a barge accident in service and his description of continuity of bilateral hip symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


